Citation Nr: 1046731	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-16 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Augusta, Maine


THE ISSUES

1.  Entitlement to reimbursement for the cost of unauthorized 
medical expenses incurred from September 10 to September 13, 
2007, for services rendered at Penobscot Valley Hospital.  

2.  Entitlement to reimbursement for the cost of unauthorized 
medical expenses incurred on September 13, 2007, for services 
rendered by East Millinocket Ambulance.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from December 1956 to December 
1959.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of November 2007 and March 2008 decisions of the Togus 
Department of Veterans Affairs Medical Center (VAMC) in Augusta, 
Maine.  

The Board remanded these claims to the VAMC in September 2009 for 
the purpose of affording the Veteran a video conference hearing 
before the Board.  On remand, VAMC scheduled the hearing, but, 
according to a November 2010 Informal Hearing Presentation, the 
Veteran was unable to attend and does not wish to reschedule the 
hearing.  The Board thus deems the Veteran's hearing request 
withdrawn under 38 C.F.R. § 20.704(d) (2010).

The Board discusses the claim of entitlement to reimbursement for 
the cost of unauthorized medical expenses incurred on September 
13, 2007, for services rendered by East Millinocket Ambulance in 
the REMAND section of this decision, below, and REMANDS that 
claim to the VAMC.  


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care at Penobscot 
Valley Hospital from September 10 to September 13, 2007.  

2.  The Veteran is not service connected for any disability.

3.  When the Veteran received medical care at Penobscot Valley 
Hospital, he had coverage under a health-plan contract.




CONCLUSION OF LAW

The criteria for entitlement to reimbursement for the cost of 
unauthorized medical expenses incurred from September 10 to 
September 13, 2007, for services rendered at Penobscot Valley 
Hospital are not met.  38 U.S.C.A. §§ 1703, 1725, 1728; 38 C.F.R. 
§§ 17.52, 17.53, 17.54, 17.93, 17.120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Specifically, VA is to notify a claimant and his representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  VA is also to assist a claimant in 
obtaining evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), 
(c) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  However, in this case, because the claim being decided 
is governed by the provisions of Chapter 17 of Title 38 of the 
United States Code, the VCAA and its implementing regulations are 
not applicable.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated June 
2008, the Veteran asserts that, under the VCAA, VA must advise 
him how to substantiate his claim and inform him of the existence 
of negative evidence and how to counter it.  Again, in this case, 
the VCAA is not applicable.  Even assuming otherwise, the Board's 
decision to proceed in adjudicating this claim, rather than 
remanding it for additional notification, does not prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  During the course of this appeal, VAMC 
explained to the Veteran its basis for finding that the 
previously noted expenses are not reimbursable, that is, because, 
at the time he incurred them, he was insured.  As well, VAMC 
afforded the Veteran an opportunity to respond to this 
information by presenting evidence in support of his claim, 
including during a hearing.  The Veteran did not take advantage 
of this opportunity by countering, either in written statements 
or by testifying, the finding that he had health insurance when 
he received the medical care in question.  

II.  Analysis

The basic facts in this case are not in dispute.  In June 2007, 
the Veteran underwent a coronary artery bypass graft and stenting 
at a VA facility.  In September 2007, he was scheduled to have 
skin cancer removed from his nose at another VA facility.  The 
day before, a nurse from the facility telephoned the Veteran and 
asked him how he was doing, to which the Veteran replied that he 
had been having chest pains.  The nurse told him to hang up, call 
911 and go to the nearest emergency room.  

The Veteran complied and presented to Penobscot Valley Hospital 
with complaints of exertional chest pain and shortness of breath 
of several weeks duration, worse during the prior week, increased 
peripheral edema and paroxysmal nocturnal dyspnea.  A medical 
professional confirmed trace peripheral edema and, based on a 
chest x-ray and EKG, noted cardiomegaly with possible vascular 
congestion, but no evidence of acute congestive heart failure.  
He placed the Veteran on beta blockers, aspirin, topical nitrates 
and Telemetry, but he continued to demonstrate sinus rhythm and 
sinus bradycardia. 

During the hospitalization stay from September 10th to September 
13th, the Veteran remained normotensive and stable.  He had very 
brief episodes of chest pain, but no positive serial enzymes or 
significant EKG changes.  Later, a SPECT exercise tolerance test 
revealed inferior changes, a preliminary reading of which 
confirmed an area of ischemia and a previous infarct in the 
inferior leads.  Based on these results, a cardiologist 
recommended that the Veteran be transferred to a medical facility 
that offered cardiac catheterization.  On September 13, 2007, the 
Veteran left Penobscot Valley Hospital.

Thereafter, the Veteran's health insurance plan, Medicare A, paid 
for most of the costs of the hospitalization.  Because the 
Veteran did not also have Medicare B coverage at the time of his 
hospitalization, VA paid for all ancillary costs associated with 
the hospitalization.  The Veteran now seeks reimbursement for 
those hospitalization costs not covered by Medicare A, including 
co-payments.  

According to his March 2008 notice of disagreement and his 
representative's November 2010 Informal Hearing Presentation, 
reimbursement is appropriate because the Veteran sought treatment 
at Penobscot Valley Hospital after a VA medical staffer 
specifically told him to proceed to the nearest emergency room.  
Moreover, given his cardiac history, he believed he was in need 
of immediate, emergent care for his chest pains.  Allegedly, 
there are no VA facilities in close proximity to his home so he 
was forced to seek such care at a private facility.  

When a VA facility is not capable of furnishing the care or 
services required, VA may contract with non-Department facilities 
to provide such care.  38 U.S.C.A 
§ 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2010).  The 
admission of a veteran to a non-VA facility at VA's expense must 
be authorized in advance.  38 C.F.R. 
§ 17.54 (2010); Malone v. Gober, 10 Vet. App. 539 (1997).  In the 
case of an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2010).

Initially, in adjudicating a claim for payment or reimbursement 
of medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for non-VA medical care 
received at a private facility.  38 U.S.C.A. 
§ 1703(a) (West 2002); 38 C.F.R. § 17.54 (2010).  This is a 
factual, not a medical, determination.  Similes v. Brown, 5 Vet. 
App. 555 (1994).

In this case, the Veteran contends that the VA nurse's advice to 
seek immediate medical care constitutes prior VA authorization 
for non-VA care.  However, the VA nurse merely advised the 
Veteran to go to the nearest emergency room.  She did not discuss 
whether a VA or non-VA facility was more appropriate.  Her advice 
in this regard does not constitute prior VA authorization for 
non-VA medical care and there is no evidence of record indicating 
that, within 72 hours of the Veteran's admission to Penobscot 
Valley Hospital, he filed an application for such authorization.  

Regardless, there are statutory and regulatory provisions in 
existence that allow for reimbursement of medical costs incurred 
for non-VA treatment when a claimant fails to obtain prior VA 
authorization for such care.

Section 1728(a), Title 38, United States Code, provides that VA 
may pay or reimburse veterans for medical expenses incurred in 
non-VA facilities where: 
(1) such care or services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran in 
need thereof (A) for an adjudicated service- connected 
disability, (B) for a non service-connected disability associated 
with and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability; or (D) 
for any illness in the case of a veteran who is a participant in 
a vocational rehabilitation program that necessitates care or 
treatment to make possible such veteran's entrance into a course 
of training, prevent interruption of such course of training, or 
hasten the return to such course of training; and (3) Department 
or other Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been reasonable, 
sound, wise, or practical.  See also 38 C.F.R. 
§ 17.120 (2010).  All three of these statutory requirements must 
be met before payment may be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998).

In September 2007, when the Veteran sought care for his chest 
pains, service connection was not in effect for any disability.  
The treatment at issue was thus not rendered for a service-
connected disability or one associated therewith.  Based on this 
fact, the Veteran does not meet the criteria for entitlement 
under 38 U.S.C.A. 
§ 1728(a) (West 2002).  He may, however, be entitled to payment 
for such care under 38 U.S.C.A. § 1725 (West 2002).  See also 38 
C.F.R. §§ 17.1000- 1008 (2010).

Section 1725, Title 38, United States Code, was enacted as part 
of the Veterans Millennium Health Care and Benefits Act, Pub. L, 
No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000).  To 
be entitled to the payment for emergency care under this Act, the 
evidence must meet all of the following criteria:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life 
or health (this standard would be met if there were 
an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including 
severe pain) that a prudent layperson who possesses 
an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions 
would be met by evidence establishing that a veteran 
was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency 
of such a nature that the veteran could not have 
been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health 
care system and had received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a 
health-plan contract but payment is barred because 
of a failure by the veteran or provider to comply 
with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records 
within specified time limits, or failure to exhaust 
appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident or 
work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a third 
party for payment of such treatment; and the veteran 
has no contractual or legal recourse against a third 
party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency treatment 
provided (38 U.S.C.A. § 1728 authorizes VA payment 
or reimbursement for emergency treatment to a 
limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2010).

Under 38 C.F.R. § 17.1002(g) (2010), the term "health-plan 
contract" includes an insurance policy or contract, medical or 
hospital service agreement, membership or subscription contract, 
or similar arrangement under which health services for 
individuals are provided or the expense of such services are 
paid.  It also includes, but is not limited to, an insurance 
program described in section 1811 of the Social Security Act (42 
U.S.C. 1395c), which refers to the Medicare program administered 
by the Social Security Administration, certain State plans for 
medical assistance, and workers' compensation laws or plans.  See 
38 U.S.C.A. § 1725(f)(2) (West 2002); 38 C.F.R. § 17.1001 (2010).

Effective October 10, 2008, Section 1728(a), Title 38, United 
States Code was amended.  Veterans Benefits Improvement Act of 
2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008).  However, because the Veteran 
filed his claim prior to the effective date of this amendment, 
the amended version of the statute does not apply.

The Veteran does not meet the criteria listed above.  Although 
Penobscot Valley Hospital's emergency department provides 
emergency care to the public and, on admission in September 2007, 
the Veteran was seeking care for what appeared to be an emergency 
medical condition, at that time, he had coverage under a health-
plan contract.  Specifically, he had active Medicare A coverage.  
Although the Veteran argues that VA should pay the amount not 
covered by this health-plan contract, VA is not authorized to pay 
or reimburse unauthorized medical expenses where a health-plan 
contract covers the cost of medical expenses either in whole or 
in part.  

Given that the September 2007 treatment was not pre-authorized, 
the Veteran is not eligible for reimbursement under Section 1728 
and VA regulations do not allow for payment or reimbursement of 
private medical expenses under Section 1725 when a Veteran has 
other health care coverage, such as Medicare, which partially 
paid for the Veteran's hospitalization, the Board concludes that 
the criteria for entitlement to reimbursement for the cost of 
unauthorized medical expenses incurred from September 10 to 
September 13, 2007, for services rendered at Penobscot Valley 
Hospital are not met.  The evidence in this case is not in 
relative equipoise; therefore, the benefit-of-the-doubt rule is 
not for application.  Rather, as a preponderance of the evidence 
is against the claim, it must be denied.


ORDER

Reimbursement for the cost of unauthorized medical expenses 
incurred from September 10 to September 13, 2007, for services 
rendered at Penobscot Valley Hospital is denied.  


REMAND

As noted above, during the Veteran's hospitalization at Penobscot 
Valley Hospital, a cardiologist recommended that the Veteran be 
transferred to a medical facility that offered cardiac 
catheterization.  Personnel explained that the Veteran had 
various options regarding which facility to which to transfer.  
According to the Veteran, the VA facilities mentioned were not an 
option as the closest was three hours away and the farthest were 
seven to eight hours away.  Allegedly, his 83-year old spouse, 
who was terrified of driving in cities, was in no state to 
transport the Veteran such a great distance and the Veteran's 
medical condition precluded him from doing so.

On September 13, 2007, as advised, the Veteran left Penobscot 
Valley Hospital via ambulance for a closer, private facility, 
Eastern Maine Medical Center.  During transport he was on a 
cardiac monitor with a saline lock in place.  Upon arrival, the 
Veteran underwent a left heart catheterization, a coronary artery 
angiography and an aortogram.  

The Veteran now seeks reimbursement for the cost of the ambulance 
transfer, which Medicare A does not cover.  He claims that it was 
not reasonably feasible for the Veteran to drive to a VA facility 
given his medical condition, which necessitated transfer on a 
cardiac monitor, and his need for immediate medical intervention 
(three and a half hour surgery performed upon arrival to closer 
private facility).  Allegedly, choosing the VA facility would 
have been hazardous to his life or health.      

First, as the Veteran's representative points out in his November 
2010 Informal Hearing Presentation, a report of the ambulance 
transfer is not in the claims file.  Such report is pertinent to 
this claim.  

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a medical 
opinion when an examination or opinion is necessary to make a 
decision on a claim.  In this case, given the Veteran's 
previously noted assertion, an opinion is needed discussing the 
severity of the Veteran's medical condition during transfer in 
the ambulance and whether, given that condition, a VA facility 
was feasibly available.  

This case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file a report of the Veteran's September 
13, 2007 ambulance transfer.  

2.  Transfer this claims file to a VA 
examiner for a medical opinion in support 
of this claim.  Ask the examiner to review 
all pertinent documents therein and to 
confirm in his written report that he 
conducted such a review.  Also ask the 
examiner to do the following: 

a) opine whether, on September 
13, 2007, a VA facility was 
feasibly available and, if so, 
whether an attempt for the 
Veteran to drive there would 
have been prudent;

b) in so opining, consider and 
discuss whether an emergency 
condition existed in light of 
the severity of the Veteran's 
medical condition at that time 
and the significance of his 
need for a cardiac monitor 
with lock during transfer and 
surgery upon arrival to the 
private facility;  

c) provide detailed rationale, 
with specific references to 
the record, for the opinions 
expressed; and

d) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

3.  Readjudicate the claim based on all 
evidence of record.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, provide the Veteran and his 
representative a supplemental statement of 
the case.

Subject to current appellate procedure, return this case to the 
Board for further consideration.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


